Case: 17-60109      Document: 00514236929         Page: 1    Date Filed: 11/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 17-60109                              November 14, 2017
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
GREEN TREE SERVICING, L.L.C.; WALTER INVESTMENT
MANAGEMENT CORPORATION; BEST INSURORS, INCORPORATED;
MID STATE CAPITAL, L.L.C.; MID STATE TRUST II; MID STATE TRUST
III; MID STATE TRUST IV; MID STATE TRUST V; MID STATE TRUST VI;
MID STATE TRUST VII; MID STATE TRUST VIII; MID STATE TRUST IX;
MID STATE TRUST X; MID STATE TRUST XI; WILMINGTON TRUST
COMPANY; MID-STATE CAPITAL CORPORATION 2004-1 TRUST; MID-
STATE CAPITAL CORPORATION 2005-1 TRUST; MID-STATE CAPITAL
CORPORATION 2006-1 TRUST; MID-STATE CAPITAL TRUST 2010-1,

              Plaintiffs - Appellees

v.

MARVELL DUCKSWORTH; ROSLYN DUCKSWORTH,

              Defendants - Appellants



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:16-CV-48


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60109    Document: 00514236929     Page: 2   Date Filed: 11/14/2017



                                 No. 17-60109
      This case presents an identical issue to one we recently addressed in
Green Tree Servicing, L.L.C. v. Charles, 872 F.3d 637 (5th Cir. 2017): whether
a district court’s order compelling arbitration and dismissing the case with
prejudice constitutes a final appealable order when a case involving the same
parties and essentially the same dispute is stayed in the district court pending
arbitration. We held in Charles that the district court’s order was not a final
appealable order, and we therefore dismissed for lack of jurisdiction. Id. at
639–40. We similarly DISMISS this case for lack of jurisdiction.




                                       2